The opinion of the court was delivered by
Royce, J.
The only question submitted is, whether Ephraim T. Goodhue acquired a settlement, in Waterford, under the first section of the act of A. D. 1797. The words are — “ every person who shall purchase a freehold estate, of * the value of one hundred dollars, and shall have bona fide ‘ paid therefor, and shall actually occupy and improve the 1 same, for the term of one whole year, shall be deemed and ‘ adjudged to have obtained a legal settlement in such town e or place.”
*756It appears that Goodhue, on the 17th day of November, A. D. 1797, purchased, and took a deed of a lot of land in Waterford, and it is not now disputed that he actually occupied and improved the same for one full year. The question is, whether he “ paid therefor ” within the meaning of the statute. The price was two hundred and fifty dollars, one hundred of which was paid immediately, and the balance within four years after the purchase was made. This court concur in the opinion expressed in the charge of the judge, —that, if one hundred dollars was paid toward the land and a deed taken, and no lien upon the land created for the babanee, it made a case within the statute. Upon those facts it may be truly said that Goodhue purchased and paid for land to the amount of one hundred dollars, while he acquired an unincumbered title to a much larger quantity.
There is another view of the case, which to me appears to exhibit a more literal compliance with the statute. I infer from the bill of exceptions, that the whole payment was completed whilst the act of A. D. 1797, continued to govern the case; the question then arises, whether payment for the land was required, either to precede the year’s occupancy, or to be cotemporaneous with it. It strikes me that this was not exacted by the statute. The occupancy and payment were distinct requirements of the law; neither alone could give a settlement; but when both had been performed (the statute remaining in operation) the settlement was gained. And if this construction should appear to require a continued residence of the person in town till his payments were completed, sqch would seem to have been the case in this instance. At all events it is certain that Goodhue took up no other residence in the state during that period, nor does it appear that he.conveyed away the land. Hence I conclude that, allowing the statute to require full payment for the land as well as the year’s occupancy, it is still satisfied by the facts of the present case. I understand, however, that the former ground is th.e one on which th,e court prefer to rest the decision.
Judgment affirmed.